ORDER
Considering the Petition for Transfer to Disability Inactive Status, and the report and recommendation of the hearing committee,
IT IS ORDERED that respondent be and he hereby is permitted to maintain an active law practice, supervised by a practice monitor appointed by the disciplinary board, subject to the condition that he must fully and completely adhere to all terms of the two-year recovery agreement he entered into with the Lawyers Assistance Program on July 1, 2003. The Office of Disciplinary Counsel shall monitor respondent’s compliance with his recovery *297agreement and notify this court of any violation, which may be grounds for immediately transferring respondent to disability inactive status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
JOHNSON, J., would transfer Respondent to disability inactive status.
TRAYLOR, J., dissents.
/s/ Jeannette T. Knoll Justice, Supreme Court of Louisiana